         Case 1:18-cv-00289-JEB Document 52 Filed 11/05/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 GILBERTO RODRIGUEZ CHAVERRA,

        Plaintiff,
          v.                                             Civil Action No. 18-289 (JEB)
 U.S IMMIGRATION AND CUSTOMS
 ENFORCEMENT, et al.,

        Defendants.


                                           ORDER

        Plaintiff Gilberto Rodriguez Chaverra is the administrator of the estate of Jeancarlo

Alfonso Jimenez, who died in 2017 in the custody of U.S. Immigration and Customs

Enforcement. Via the Freedom of Information Act, Chaverra has been seeking records since

then about the death and certain agency procedures. Believing that ICE’s delayed production

violates FOIA’s requirements, he now moves for an Order from this Court requiring prompter

release. The Court will deny the Motion.

        As the Government points out, following its initial search, it produced between August

2018 and July 2019 over 7,000 pages to Chaverra. See ECF No. 50 (Govt. Opp.) at 5. Spurred

by Plaintiff’s concerns, it then conducted a supplemental search and released over 1,500 more

pages between October 2019 and March 2020. Id. at 5–6. Further questions precipitated an

additional search, which yielded another “approximately 3,500 pages of potentially responsive

documents and approximately 380 audio and video files.” Id. at 6. Of this last tranche, ICE

processed 570 pages and released 461 in September, and it processed 572 pages and released 454




                                               1
          Case 1:18-cv-00289-JEB Document 52 Filed 11/05/20 Page 2 of 3




last week. See ECF No. 51 (Status Report) at 2. It “expects to complete processing by February

2021.” Opp. at 4, 6.

         Chaverra contends that such a pace violates 5 U.S.C. § 552(a)(3)(A), which requires

that an agency “shall make the records promptly available” to the requester. See ECF No. 45-1

(Pl. Memo.) at 1. He cites no caselaw in support of his interpretation, relying exclusively on the

bare language of the statute and legislative history, which expresses dismay at delays in

production. Id. at 3–6. The Court understands his frustration, but he sits in a far better place

than many FOIA requesters inasmuch as he has already received over 8,500 pages. As this Court

has often noted, moreover, the explosion of FOIA requests and subsequent litigation has created

a substantial workload for agencies, which has only been exacerbated by the Covid-19 pandemic.

See, e.g., Am. Ctr. for Law and Justice v. U.S. Dep’t of State, 289 F. Supp. 3d 81, 91 (D.D.C.

2018) (discussing State Department’s backlog). While all requesters are eager to jump to the

front of the queue, this Court and others have approved production schedules akin to what ICE

proposes here. See, e.g., RNC v. U.S. Dep’t of State, No. 16-486, 2016 WL 9244625, at *1

(D.D.C. Sept. 16, 2016) (Boasberg, J.) (referring to its Order that State “maintain its 500-pages-

per-month pace”); Nat’l Sec. Counselors v. U.S. Dep’t of Justice, 848 F.3d 467, 471–72 (D.C.

Cir. 2017) (recognizing that FBI’s 500-page-per-month policy “serves to promote efficient

responses to a larger number of requesters”); Daily Caller News Found. v. FBI, 387 F. Supp. 3d

112, 121 (D.D.C. 2019) (“This Court finds no reason in this case to vary from the FBI’s policy of

processing 500 pages per month . . . .”).

         Nor does Plaintiff claim that he is entitled to expedited processing, which is available

for requesters who demonstrate a “compelling need.” 5 U.S.C. § 552(a)(6)(E). This is defined

in the following manner: “(I) that a failure to obtain requested records on an expedited basis



                                                 2
          Case 1:18-cv-00289-JEB Document 52 Filed 11/05/20 Page 3 of 3




under this paragraph could reasonably be expected to pose an imminent threat to the life or

physical safety of an individual; or (II) with respect to a request made by a person primarily

engaged in disseminating information, urgency to inform the public concerning actual or alleged

Federal Government activity.” Id. § 552(a)(6)(E)(v). Neither is the case here.

         The Court, accordingly, ORDERS that Plaintiff’s Motion for Partial Summary

Judgment is DENIED.

                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge
Date: November 5, 2020




                                                 3
